We have been much disturbed in arriving at a correct solution of the question raised in the motion for rehearing. If it be conceded that the testimony of the witness Hemphill to the effect that deceased had told him he had debauched Nettie Buckley and that witness had communicated this to appellant prior to the homicide, — was material, then in view of the attack upon the credibility of said witness both by the vigorous cross-examination of the State as to the fact of such conversation and its communication, also in having him admit that he had been indicted for a felony, — it would seem only fair to allow the defense to sustain such witness by proof that what he said had been told him by deceased, was true in fact. There was no objection apparently made by the State to any part of the testimony of Hemphill.
To our minds, — in view of the fact that Nettie Buckley was a stranger to appellant, and in nowise related to him, information of an affair between her and deceased prior to this homicide could have no sort of legitimate effect upon appellant's mind, and in view of the further fact that appellant admitted undisputed knowledge of misconduct of deceased toward the daughter of appellant wholly incompatible with any other than an evil purpose, both from what he had seen himself, from what his son had told him, and from what was contained in letters written by deceased to said daughter, found and read by appellant shortly before the killing, — that part of Hemphill's testimony relating to the statement of deceased claimed by Hemphill to have been made by deceased to witness and by witness communicated to appellant, which related to Nettie Buckley, — was of no materiality as affecting the mental status of appellant at the time of the homicide.
We are not so sure, however, in the present state of the record but that the rejected testimony was permissible to bolster up the credibility of Hemphill who was attacked as above stated, and who *Page 342 
thus stood before the jury in the attitude of a discredited witness. Appellant received a sentence which, for a man of his age, amounted to a life term. He may have deserved it, but when a defense witness gives testimony without objection, as in this case, and is then attacked as this witness was, and the defense be denied the right to support him by proof that what he claimed as having been told him and by him communicated to appellant, was in fact true, — we are in such grave doubt, to say the least, as to be unwilling to let the verdict stand.
The State's motion for rehearing will be overruled.
Overruled.